DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on March 2, 2022.
Claims 1-22 are pending in the current application.
Claims 8-22 are withdrawn from reconsideration.
Claims 1 & 7 are amended.

Response to Arguments
Applicant’s remarks filed 03/02/2022, page 12, regarding the objection to the Abstract have been fully considered and are persuasive. The objection is withdrawn.

Applicant's remarks filed 03/02/2022, pages 12-15, regarding the rejection of claims 1 & 7 under 35 USC 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Huang et al. (US 2018/0249158 A1) (hereinafter Huang) in view of Yin et al. (US 2019/0273948 A1) (hereinafter Yin), and further in view of Esenlik et al. (US 2014/0328413 A1) (hereinafter Esenlik) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1 & 7, wherein Applicant’s newly-recited limitations are addressed by Yin and Esenlik for the reasons as outlined below.

Applicant’s remarks filed 03/02/2022, page 15-16, with respect to the rejection of claims 2-6 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Huang, Yin, and Esenlik discloses claim 1. Therefore claims 2-6 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Huang et al. (US 2018/0249158 A1) (hereinafter Huang) in view of Yin et al. (US 2019/0273948 A1) (hereinafter Yin), and further in view of Esenlik et al. (US 2014/0328413 A1) (hereinafter Esenlik).

Regarding claim 1, Huang discloses a method of video processing for a video coding system [Abstract, method of video coding including prediction, reconstruction, and filtering processes], the method comprising:
receiving reconstructed video data associated with a filter region in a current picture for Neural Network (NN) processing [Paragraph [0031]-[0037], Fig. 4, reconstructed residual signal is an input for DNN 410, as NN processing, or DNN is applied after DF, SAO, ALF, or other in-loop filters], wherein the current picture is divided into multiple blocks and the multiple blocks are encoded or decoded on a block basis [Paragraph [0008] & [0033]-[0034], slices of video data are partition into coding tree units, and further split into CUs, as multiple blocks for encoding/decoding], wherein the filter region includes unavailable reconstructed video data for the NN processing [Paragraph [0016] & [0037], Pixels at picture boundaries include unavailable pixels as unavailable filtered-reconstructed video data]; 
wherein applying the NN processing comprises: determining a shift region including a to-be-NN-processed area, and applying the NN processing to the to-be-NN-processed area in the shift region [Paragraph [0016], [0029] & [0036]-[0037], pre-defined regions as determined shift regions can be processed by the DNN].
However, Huang does not explicitly disclose the method comprising of receiving filtered-reconstructed video data associated with a filter region in a current picture for Neural Network (NN) processing.
Yin teaches of the method comprising of receiving filtered-reconstructed video data associated with a filter region in a current picture for Neural Network (NN) processing [Paragraph [0060] & [0097], alternative neural networks receive reconstructed image data of regions already modified by three in-loop filters ALF, SAO, and DBF].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Huang to incorporate the filtered-reconstructed video data of Yin as above, improve the quality of reconstructed video through in-loop filters prior to neural networks (Yin, Paragraphs [0002]-[0003]).
Lastly, Huang and Yin do not explicitly disclose determining a shift region including a to-be-NN-processed area according to at least one specific boundary of the filter region and a position of the unavailable filtered-reconstructed video data in the filter region, wherein a boundary of the determined shifted region comprises a boundary derived by shifting the at least on specific boundary upward, leftward, or both upward and leftward, and wherein the determined shifted region does not include the unavailable filtered-reconstructed video data in the filter region.
Esenlik teaches of determining a shift region including a to-be-NN-processed area according to at least one specific boundary of the filter region and a position of the unavailable filtered-reconstructed video data in the filter region, wherein a boundary of the determined shifted region comprises a boundary derived by shifting the at least on specific boundary upward, leftward, or both upward and leftward, and wherein the determined shifted region does not include the unavailable filtered-reconstructed video data in the filter region [Paragraph [0116]-[0118] & [0134]-[0166], Figs. 11-13, 17, Filtering regions are shifted 3-5 pixels to the left and 3-5 pixels up to be aligned with filtering windows seen in Fig. 17 because right and bottom samples or LCU neighbors along boundary seen in Figs. 11-13 & 17 are not yet available ].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Huang to incorporate the filtering region determination scheme of Esenlik as above, to minimize the necessary amount of filter sets per filtering region, simplifying the pipeline, and determining that all necessary pixels within said filtering regions are available (Esenlik, Paragraphs [0017]-[0020] & [0030]).

Regarding claim 2, Huang, Yin, and Esenlik disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huang discloses wherein the filter region corresponds to one picture, one slice, one coding tree unit (CTU) row, one CTU, one coding unit (CU), one prediction unit (PU), one transform unit (TU), one block, or one NxN block, and wherein the N corresponds to 4096, 2048, 1024, 512, 256, 128, 64, 32, 16, or 8 [Paragraph [0008] & [0033]-[0036], Filtering region includes a current CTU within a picture].

Regarding claim 3, Huang, Yin, and Esenlik disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huang discloses wherein if a target pixel is outside the current picture, a current slice, a current tile, or a current tile group containing the current block the NN processing is not applied to the target pixel [Paragraph [0037], Claim 20, DNN is skipped for pixels that are neighboring to picture boundaries with CTU].
	However, Huang does not explicitly disclose wherein a target pixel in the shifted region is outside the current picture, a current slice, a current tile, or a current tile group containing the current block.
	Esenlik teaches wherein a target pixel in the shifted region is outside the current picture, a current slice, a current tile, or a current tile group containing the current block [Paragraph [0116]-[0118] & [0134]-[0166], Fig. 17, Filtering regions are shifted 3-5 pixels to the left and 3-5 pixels up wherein target pixels in the upper sections of blocks 1710 and 1720 are outside the current picture containing LCUs 1-4].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Huang to incorporate the filtering region determination scheme of Esenlik as above, to minimize the necessary amount of filter sets per filtering region, simplifying the pipeline, and determining that all necessary pixels within said filtering regions are available (Esenlik, Paragraphs [0017]-[0020] & [0030]).

Regarding claim 4, Huang, Yin, and Esenlik disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huang discloses wherein the current block corresponds to a coding tree unit (CTU) [Paragraph [0008] & [0033]-[0036], Filtering region includes a current CTU within a picture].

Regarding claim 5, Huang, Yin, and Esenlik disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huang discloses wherein the NN processing corresponds to DNN (deep fully-connected feed-forward neural network), CNN (convolution neural network), or RNN (recurrent neural network) [Paragraph [0031]-[0037], Fig. 4, reconstructed residual signal is an input for DNN 410, as NN processing, or DNN is applied after DF, SAO, ALF, or other in-loop filters].

Regarding claim 6, Huang, Yin, and Esenlik disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huang discloses wherein the filtered-reconstructed video data correspond to de-block filter (DF) processed data, DF and sample-adaptive-offset (SAO) processed data, or DF, SAO and adaptive loop filter (ALF) processed data [Paragraph [0031]-[0037], Fig. 4, reconstructed residual signal is an input for DNN 410, as NN processing, or DNN is applied after DF, SAO, ALF, or other in-loop filters].

	Regarding claim 7, claim 7 is drawn to an apparatus using/performing the same method of video processing as claimed in claim 1. Therefore apparatus claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
	Furthermore, Huang discloses of one or more electronic circuits or processors [Paragraph [0044], DSP performing processing with computer processor].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487